                   Case 1:20-cv-00172-JRH-BKE Document 1 Filed 11/25/20 Page 1 of 8

Proje_15_(RevJ2/16) Complaint for Violation ofCivil Rights (Non-Prisoner)

I.                                                                                                                         rn
          The Parties to This Complaint                                       o
                                                                                                                U.S.DiSTR                    OURT
          A.        The PIaintiff(s)                                                                                AUGUSTA Diy.

                    n           • X.                                                                          25 A S' 20
                    Provide the mtormation below for each plaintiff named in the complaint. Attach additional pages if
                    needed.                                                                                         .
                                                                                                          CLEi
                         Name                                       Daniel, Ho Pun and Dana Reeves                  SO    1-' i O 1   Or GA.
                         Address                                    3430 Milledgeville Rd
                                                                    Augusta                       GA                      30909

                                                                                City              State                  Zip Code
                         County                                     Richmond
                         Telephone Number                           912-222-2361
                         E-Mail Address                             dreev4176@yahoo.com

         B.        The Defendant(s)

                   Provide the information below for each defendant named in the complaint, whether the defendant is an
                   individual, a government agency, an organization, or a corporation. For an individual defendant,
                   include the person s job or title (if known)and check whether you are bringing this complaint against
                   them in their individual capacity or official capacity, or both. Attach additional pages if needed.
                   Defendant No. 1

                        Name                                        Brian Kemp
                         Job or Title (ifknown)                    Georgia Governor
                         Address                                   206 Washington St. Suite 203 State Capital
                                                                   Atlanta                        GA                     30334

                                                                               City              State                   Zip Code
                        County                                     Fulton

                        Telephone Number                           404-656-1776
                        E-Mail Address (ifknown)

                                                                        Individual capacity     Official capacity

                  Defendant No. 2
                        Name

                        Job or Title (ifknoMm)
                        Address



                                                                               City              State               Zip Code
                        County
                        Telephone Number
                        E-Mail Address (ifknown)

                                                                       Individual capacity     Official capacity




                                                                                                                                      Page 2 of 6
                  Case 1:20-cv-00172-JRH-BKE Document 1 Filed 11/25/20 Page 2 of 8

ProS£21(ReyJ2/16}^omplaintfor Violation of Civil Rights(Non-Prisoner)

                   Defendant No. 3
                        Name

                        Job or Title (ifknown)
                        Address


                                                                            City            State              Zip Code
                        County
                        Telephone Number
                        E-Mail Address(fknown)

                                                                    Individual capacity    Official capacity

                  Defendant No. 4
                       Name

                       Job or Title (ifknown)
                       Address


                                                                           City             State              Zip Code
                       County
                       Telephone Number
                       E-Mail Address(fknown)

                                                                    Individual capacity   Official capacity
II.     Basis for Jurisdiction


        Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
        immunities secured by the Constitution and [federal laws].” Under 5/vera v. Six Unknown Named Agents of
        Federal Bureau ofNarcotics, 403 US. 388(1971), you may sue federal officials for the violation of certain
        constitutional rights.

        A.
                  Are you bringing suit against (check all that apply)-.
                       Federal officials(a Bivens claim)

                       State or local officials(a § 1983 claim)
        B.
                 Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
                 the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
                 federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?




       C.
                 Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                 are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                 officials?



                                                                                                                      Page 3 of 6
                 Case 1:20-cv-00172-JRH-BKE Document 1 Filed 11/25/20 Page 3 of 8

ProJej^CReyJg^ Complaint for Violation ofCivil Rights rNnn-Prisoner)




         D.
                  Section 1983 allows defendants to be found liable only when they have acted “under color of any
                                        regulation, custom, or usage, of any State or Territory or the District of Columbia ”
                  42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                  ot state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                  federal law. Attach additional pages if needed.




III.   Statement of Claim


       State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
       allepd wrongful action, along with the dates and locations of all relevant events. You may wish to include
       further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
       any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
       statement of each claim in a separate paragraph. Attach additional pages if needed.
       A.
                 Where did the events giving rise to your claim(s) occur?
                 During the month of April 2020, I received a notification from Georgia Department of Drivers Service to
                 renew my valid Veterans Drivers License before 31 October 2020. My drivers license did not expire until
                  November 2021 I contacted DDS via phone in Conyers to express my objections. But, they informed
                 me that I needed to report in person to the nearest DDS with valid court certified birth certificate       original
                 Social Security Card and utility bill to prove I was a Georgia resident. On April 17, 2020, I filed a
       B.
                                   approximate time did the events giving rise to your claim(s) occur-?
                 April 2020 - Received notification from Georgia Dept of Drivers Service to renew my veterans drivers by
                 October 31, 2020 even though my license did not expire until November 2021. Realized later that my
                 new license would have a "Star" denoting that I am a U.S. Citizen and would help to promote a free Ld
                 i3ir ©iGctions




       c.
                 What are the facts underlying your claim(s)? (For example: What happened to you?                Who did what?
                 Was anyone else involved? Who else saw what happened'^)
                                                   ^                                                  in ballots were counted and
                 received less scrutiny than my family who voted in person and received many levels of scrutiny to
                                    '' '                        *^®                  'n my opinion, mail in ballots are illegal In
                 mdu n                                         counted. Our Civil Rights were violated because we voted in a
                Sk i                manner that has been a tradition since the founding of the USA over 200 years ago
                ^f th^peoSl                                            2020 without approval of the State Legislature and the will



                                                                                                                          Page 4 of 6
          Case 1:20-cv-00172-JRH-BKE Document 1 Filed 11/25/20 Page 4 of 8
 Daniel Reeves
                                                                                 Page 1 of 2


                        Continuation Sheet Civil Rights Complaint
 III. Statement of Claim.


 A. Where did the events giving rise to your claim(s) occur?
 During the month of April 2020, 1 received a notification from Georgia Department of
 Drivers Service to renew my valid Veterans Drivers License before 31 October 2020.
 My drivers license did not expire until November 2021. I contacted DDS via phone in
 Conyers to express my objections. But, they informed me that I needed to report in
person to the nearest DDS with valid court certified birth certificate, original Social
Security Card and utility bill to prove I was a Georgia resident. On April 17, 2020, I filed
a discrimination complaint(disabled veteran) with U.S. DOJ William Barr with copies to
 Governor Brian Kemp, and Georgia DDS in Conyers due to COVID lockdown and not
 being able to report in person to renew drivers license. New Veterans Drivers License
would include a "Star" in the upper right hand corner to denote citizenship and the
word "Veteran" in the lower right hand corner. I was finally able to obtain new license
after several phone calls and reporting to DDS in person with required documents. In
the beginning, I was frustrated with roadblocks to obtain new drivers license but felt it
was worth it when I reported to the polls in November to vote in the 2020 National
Election with my new drivers license. My wife, Ho Pun and daughter, Dana had already
renewed their license with "Star" in right hand corner and they were ready to vote. In
the State of Georgia, Individuals who mailed in ballots would not receive the same level
of scrutiny as those who report in person to vote with a valid drivers license. When we
reported to the polls to vote, our drivers license were scanned, and I our identifications
were double and triple checked and cross-reference with printouts and computer
databases before we were allowed to vote in Richmond County(Augusta),
GA.Therefore, My Civil Rights, as well as my wife and daughter's under the equal
protection laws were violated due to the level of scrutiny we received prior to being
allowed to vote versus those who voted using mail in ballots.
See attached supporting documentation

B. What date and approximate time did the events giving rise to your complaint(s)

April 2020 - Received notification from Georgia Dept of Drivers Service to renew my
veterans drivers by October 31,2020 even though my license did not expire until
November 2021. Realized later that my new license would have a "Star" denoting that I
am a U.S. Citizen and would help to promote a free and fair elections in Georgia.
July 2020 -A text to my phone (912-222-2361) was sent on July 25, 2020 at 9:22am by
Shonte addressing my son. Dale requesting that he vote by mail instead of voting in
person.                                                                             ^
       Case 1:20-cv-00172-JRH-BKE Document 1 Filed 11/25/20 Page 5 of 8

Daniel Reeves
                                                                                 Page 2 of 2


I believe if I or my son had mailed in an application and voted Republican, our vote
would have been discarded. Whereby if I had voted for Democrats my vote would have
been faithfully and carefully recorded.

I believe my case is part of a larger effort in Georgia to steal the election from
Republican voters. Below is a copy of the text to my phone from Shonte
(706-567-7939).

Hi Dale, I'm Shonte w/ Fair Fight Action helping folks get ready to vote. There s an
important election in GA coming up on August 11th to help pick our nominees for
November, and you can vote by mail NOW! Go to http://www.GAVBM.com to get a
form to request your ballot ASAP! If you have already sent in your application, make
sure to send your ballot back right away once you get it! When you vote by mail, you
are making it easier for those who need to vote in person. Be a     Vote by (fi. Hope
to be able to thank you for voting! https://youtu.be/hT8eDhxGGCg
See attached supporting documentation.
                    Case 1:20-cv-00172-JRH-BKE Document 1 Filed 11/25/20 Page 6 of 8

ProSeJj_(Rev^J2/16) Complaint for Violation of Civil Rights (Non-Prisoner)



IV.     Injuries

        If you sustained injuries related to the events alleged above, describe your injuries and state what medical
        treatment, if any, you required and did or did not receive.
         Monumental and immeasurable damage to the health and well being of our family has been done if we no longer
         have free and fair elections and we are forever not included or prevented from functioning in a free society.
         During this election, I have much anxiety and some depression(disabled veteran) thinking about living in
         Socialist/Marxist Society. As a career U.S. Air Force Veteran and Civil Service employee, I devoted my life(35
         yrs) defending and protecting the U.S. Constitution. This will be for naught if the radical left wins control of this
         country.

         Federal Agencies such as the FBI and DOJ no longer support nor work for honest, hardworking and taxpaying
         American Citizens because they promote a two tier justice. One set of laws for the Rich, the Political Class, the
         Media, and others who support a Communist/Marxist ideology, and the other set of laws for the average
         American Citizen who prefer a free Constitutional Republic. This is apparent to the average American who
         witnessed the harassment, intimidation, abuse, and fake investigations of the President of the United States,
         Donald J. Trump who actually represent the average American citizen.




V.      Relief


        State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
        If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
        the acts alleged. Explain the basis for these claims.
        Invalidate all mail in ballots in the State of Georgia because they did not receive the same level of scrutiny as my
        family who showed up in person to vote. Mail in ballots may be illegal in they were not approved by the state
         Legislature but were approved illegally by the Governor Brian Kemp with his consent decree which allowed
         unverified mail in ballots.


        If this is not approved, then I am requesting the amounts listed below for each member of my family in order to
        relocate to safest part of United States or possibly move to another country so that my family will be safe. South
        Korea is my wife's country of origin and it may be our destination.
        Amount requested:

        Daniei Reeves - $10,000,000
        Ho Pun Reeves - $10,000,000
        Dana Reeves - $10,000,000

        The arnount listed would be the amount needed in order to live safeiy in Americas new Communist Oligarchy We
        would be able to provide the money needed to stay on the good side of our Communist Leaders.




                                                                                                                       Page 5 of 6
                  Case 1:20-cv-00172-JRH-BKE Document 1 Filed 11/25/20 Page 7 of 8

ProSeJSjRevJj^Complaint for Violation of Civil Rights (Non-Prisoner)


VI.     Certification and Closing

        Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
        and beliefthat this complaint:(1) is not being presented for an improper purpose,such as to harass, cause
        unnecessary delay, or needlessly increase the cost of litigation;(2) is supported by existing law or by a
        nonfrivolous argument for extending, modifying, or reversing existing law;(3)the factual contentions have
        evidential^ support or, if specifically so identified, will likely have evidentiary support after a reasonable
        opportunity for further investigation or discovery; and (4)the complaint otherwise complies with the
       requirements of Rule 11.



        A.
                  For Parties Without an Attorney

                  I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
                  served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
                  in the dismissal of my case.

                  Date of signing:


                  Signature of Plaintiff
                  Printed Name ofPlaintiff


       B.         For Attorneys

                 Date of signing:


                 Signature of Attorney
                 Printed Name of Attorney
                 Bar Number

                 Name of Law Firm

                 Address



                                                                       City             State           Zip Code
                 Telephone Number
                 E-mail Address




                                                                                                                   Page 6 of 6
                                                                                                                         Case 1:20-cv-00172-JRH-BKE Document 1 Filed 11/25/20 Page 8 of 8
                              Daniel L. Reeves
                              P.O. Box 7035
                                                                                                                                                                                                                                                        E PAID
                              Augusta, GA 30905

                                                                                                                                                                                                                                          NQV ,24, 20
                                                                                                                                                                                                                                          AMOUNt
                                                                                                                                                                                                 1000
                                                                                                                                                                                                                    30901                  $1.60
                                                                                                                                                                                                                                          R230SE124053-38




        W itllpiiiil:
        14.




v:#,                                iU.!.; 7U-1



                   tilCi'.
              miv
                                             i'lV                                                                                                                                   *

                                                                                   fi;.'H, . ■   nj     ;
                                                                                                                          ■'^^1
                                                                                                                             I'
                                                                                                                                                                                                                               A
                                        mim^.
                                         ■9^
                                                                                                                        7^
                                                                                                                                             H£           Otv’ofo&Lli                                           (Ml                       miif
 f|i'
                                                                   ir--                                                                                                                                                 /
r,                           ■-^i                                                                           ,1




•#;
                                                          :l.

                                                                               ■T{
                                                                                                                                           ^ 5           'P\sTftiCi' 5^                                     UuT(1,k'T vF (j'k&

                                                                   •vi*
                                                                          *r


                                                                                                                                            (p C)D          /V w.t'5                           6u\/jF'
                                            ■i\           '■V'

                                                  •   ■
                                                                 EM :■•'
                                                                     •                                           ..^J
                                                                               ^      S



                                                  ^ 3 rA
                                                           -W--

                                                                                                                                             F^VK^IA-^T (\   /
                                                                                                                                                                     A


                                                                                                                                                                                                                                                        \x\
                                                                                                                                                                                                                                                        <f
                                                                                                                                                                                                                                                             'f


                                                                                                                                                                                                                                                         u
              '■
                                                                                                                                                                                                                                                         1: ^

                                                                         f:.^[
                                                                                                                                                                                                                                                         f

                                                                                                       : -4
                                                                                                      if"    •




        "^liss                                                                        [i^'

                                                                                                                        •J
  .Jp
                   ''c^i
                                    M
                                                                                                                                                                              tllilini)<f*iiMiil'll'i'l'llil'}/i‘lilI''ili'’r^illi   Mi
                                                                                                                                                                                                                                                              i
